Title: To Thomas Jefferson from John Paradise, with Enclosure, 27 June 1786
From: Paradise, John
To: Jefferson, Thomas




Dear Sir
June 27th. 1786

I am so ill that I am obliged to have recourse to the assistance of my Daughter to thank you for your very obliging letter, and to inform you that the plan concerted between your excellency, Dr. Bancroft, and myself about my going to Virginia, is totally altered. I am to go, but not till next Spring, and then it will be with my wife and children. How this alteration came to pass you will learn from Dr. Bancroft, who is thoroughly acquainted with every circumstance concerning this affair, and whose kindness to me and mine must ever be remembered by us with the deepest sense of gratitude. I have executed your commission with regard to the harpsicord, and I hope soon to be able to give you some account of the modern greek language. In the mean while I have the honour to be with the greatest respect Your excellency’s most obliged humble servant,

John Paradise



Enclosure Charles Burney to John Paradise

Dear Sir
June 19th. 1786.

I beg you will acquaint Mr. Jefferson that he flatters me very much by his remembrance, and that I shall have great pleasure in executing the commission with Kirkman. I went to him immediately on receiving your Note, and have bespoke a double Harpsichord of him, which is to fulfill, as nearly as possible, every Idea and wish contained in Mr. Jefferson’s Letter. The Machine for the Swell, resembling a Venetian-blind, will be applied; the Stops and machinery for moving them and the Swell will be perfectly simple and unembarrassing to the Tuner; the Lid of the Case will be of solid Mahogany; but the sides cannot, if the wood is beautiful, as the knots and irregularities in the grain, by expanding and contracting different ways, will prevent the Instrument from ever remaining long in tune; but Kirkman will answer for securing the side from all effects of weather and climate, by making them of well-seasoned Oak, and veneering them with thick, fine, long Mahogany, in one Pannel. By this means he has sent Harpsichords to every part of the Globe where the English have any commerce, and never has heard of the wood-work giving way. The Front will be solid, and of the most beautiful wood in his possession. The Instrument will be ready to deliver in about 6 weeks; and the price, without Walker’s machine, and exclusive of packing-case and Leather-cover, will be 66 Guineas. The Cover and packing-case will amount to about 2 Gs. and ½. A Desk to put up in the Harpsichord will not be charged separately, but be reckoned a part of the Instrument.
With respect to Walker’s Celestine stop, I find that Kirkman is a  great enemy to it. He says that the Resin, used on the silk thread that produces the tone, not only clogs the wheels and occasions it to be frequently out of order; but in a short time, adheres so much to the strings as to destroy the tone of the instrument. This may be partly true and partly rival’s prejudice. I am not sufficiently acquainted with this stop to determine these points; but I will talk with Walker on the subject, and try to discover whether he admits the difficulties or can explain them off; and whether he has found out any such method of giving motion to his Bow-string as that suggested by Mr. Jefferson.
Ma Lettre tire en longueur; but being unfortunately out of the reach of a conversation with your very intelligent correspondent, vivâ voce, I was ambitious to let him know that I entered heartily into the business in question, and give him all the information in my power on each particular article of his commission.
I am, dear Sir, with very sincere regard, & most respectful Compliments to Mr. Jefferson, your obedt. and most humble Servant,

Chas. Burney


